 

Exhibit 10.6

 



Macquarie Capital (USA) Inc. A Member of the Macquarie Group of Companies      
125 West 55th Street Telephone 1 212 231 1000 New York, NY 10019 Tollfree 1 800
648 2878 UNITED STATES Facsimile 1 212 231 1717   Internet www.macquarie.com

 

November 15, 2018

 

Stephen M. Kadenacy

Chief Executive Officer

Boxwood Merger Corp.

1112 Montana Avenue

Suite 901

Santa Monica, California 90403

 

Dear Mr. Kadenacy:

 

In recognition of the relationship between Boxwood Merger Corp. (the "Company")
and MIHI LLC, the Company agrees that prior to the third anniversary of the date
of the commencement of sales of the initial public offering of the Company’s
units, the Company shall, and shall cause its subsidiaries to, engage Macquarie
Capital (USA) Inc. ("Macquarie Capital"), or an affiliate of Macquarie Capital
designated by it, to act, on any and all transactions with a notional value
greater than $30 million in which the Company engages any underwriters,
placement agents or arrangers, or sells through any initial purchasers, as the
case may be, as: (a) a bookrunning managing underwriter, a bookrunning managing
placement agent, a bookrunning managing arranger, or a bookrunning managing
initial purchaser, as the case may be, and financial advisor in connection with
any such offering or placement of securities (including, but not limited to,
debt, equity, preferred and other hybrid equity securities or equity linked
securities) or loan or other credit transaction by the Company or any of its
subsidiaries, in each case with Macquarie Capital or such affiliate receiving
total compensation in respect of any such transaction that is equal to or better
than 30% of the total compensation received by all underwriters, placement
agents, arrangers, and initial purchasers, as the case may be, in connection
with such transaction (including any such offering, placement, loan or other
credit transaction in connection with the Company’s initial business combination
(as defined in the prospectus for the Company’s initial public offering, the
“Business Combination”), and (b) a financial advisor in connection with any such
(i) restructuring (through a recapitalization, extraordinary dividend, stock
repurchase, spin-off, joint venture or otherwise) by the Company or any of its
subsidiaries, or (ii) acquisition or disposition of a business, asset or voting
securities by the Company or any of its subsidiaries (excluding the Business
Combination), in each case with Macquarie Capital receiving total compensation
in respect of any such transaction that is equal to or greater than 30% of the
total compensation received by all financial advisors in connection with such
transaction (excluding the Business Combination).

 

The Company understands that Macquarie Capital may decline any such engagement
in its sole and absolute discretion, in which event Macquarie Capital would not
be entitled to any fees from such engagement. Any engagement of Macquarie
Capital pursuant to this paragraph shall become a commitment by Macquarie
Capital to assume such engagement only if such engagement is set forth and
agreed to by Macquarie Capital in writing in a separate agreement. Any such
engagement shall be on Macquarie Capital's customary terms (including, as
applicable, representations, warranties, covenants, conditions, indemnities and
fees based upon the prevailing market for similar services for global,
full-service investment banks), which terms (but not the obligation to engage
Macquarie Capital) shall be subject to the review of the Company's audit
committee (the "Audit Committee") pursuant to the Audit Committee's policies and
procedures relating to transactions that may present conflicts of interest.

 

With regard to the preceding scope of services, it is understood that Macquarie
Capital will not be retained to render a fairness opinion on the Business
Combination, although this letter agreement will apply with respect to other
aspects of the Business Combination. If, in the sole and reasonable
determination of Macquarie Capital, Macquarie Capital is unable to provide the
services requested under this agreement, Macquarie Capital will notify the board
of directors of the Company as soon as practical of its intention to decline
such engagement, or to seek an appropriate amendment to this agreement.

 

 

 

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral (including, without limitation, any term sheet or letter of
intent entered into between the parties hereto or any of their respective
affiliates), to the extent they relate to the subject matter hereof. This letter
agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

This letter agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of this letter
agreement by facsimile, email or other form of electronic transmission shall be
deemed to constitute due and sufficient delivery of such counterpart. This
letter agreement and any related dispute shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State.

 

In witness whereof, the parties have caused this agreement to be executed on
their behalf by the undersigned, thereunto duly authorized, as of the date first
set forth above.

 

  Yours faithfully   Macquarie Capital (USA) Inc.         By: /s/ Jin Chun    
Name: Jin Chun     Title: Managing Director         By: /s/ James Ridings    
Name: James Ridings     Title: Senior Vice President         Accepted and
Agreed:

 

  BOXWOOD MERGER CORP.         By: /s/ Stephen M. Kadenacy     Name: Stephen M.
Kadenacy     Title: Chief Executive Officer

 

 

 

 

 

